  Case 1:20-cv-00570-PLM-PJG ECF No. 1 filed 06/22/20 PageID.1 Page 1 of 19



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 CH ROYAL OAK, LLC, d/b/a                          Civil No.
 EMAGINE THEATRE,
                                                   HON.
           Plaintiﬀ,
 v.
                                                   JURY TRIAL DEMANDED
 GRETCHEN E. WHITMER,
 ROBERT GORDON, and
 DANA NESSEL,

           Defendants.


 BUTZEL LONG, P.C.
 Daniel J. McCarthy (P59457)
 Joseph E. Richotte (P70902)
 150 West Jeﬀerson Avenue, Suite 100
 Detroit, Michigan 48226
 (313) 225-7000
 mccarthyd@butzel.com
 richotte@butzel.com
 Counsel for Plaintiﬀs


                                       COMPLAINT
       Plaintiﬀ CH Royal Oak, LLC, doing business as Emagine Theatre (“Emagine”),

alleges:


                                    INTRODUCTION

       1.       For months, Michiganders were told it was too dangerous to leave their

homes; every errand put them at an unacceptable risk of contracting a deadly virus.

Those who turned out to protest the lockdown orders were accused of endangering lives.
  Case 1:20-cv-00570-PLM-PJG ECF No. 1 filed 06/22/20 PageID.2 Page 2 of 19




       2.     That changed after the nation watched a police oﬃcer kneel on the neck of a

man until he stopped breathing. Overnight, the nation erupted in protest against police

misconduct, racism, and inequality. Peaceful protests, violent riots, looting, and

vandalism have swept through most major cities for weeks. Politicians in Michigan who

blasted earlier protests as dangerous vectors for the virus championed these protests and

joined them, dismissively minimizing concerns that the protests would spread the virus as

long as protestors kept their social distance and wore masks.

       3.     Emagine wants to support the movement for equality. Emagine announced

that it would host a ﬁlm festival in support of the protests, selecting movies to promote

racial equality in honor of Juneteenth, a holiday celebrating the emancipation of the last

remaining slaves in the Confederacy. All net ticket proceeds would be donated to the

United Negro College Fund (“UNCF”), a philanthropic organization that funds

scholarships for black students and general scholarship funds for 37 private historically

black colleges and universities. In preparation for this cinema protest, Emagine took

steps to implement a 26-page plan to safely open the theatre to moviegoers. It trained

employees, instituted a social distancing plan, physically removed seats to promote social

distancing, adopted enhanced sanitation protocols, and procured personal protection

equipment (“PPE”), among other things.

       4.     On the eve of the protest, the Michigan Department of Attorney General

served Emagine’s owner, Paul Glantz, with a warning letter, informing him that it would

ﬁle criminal charges if Emagine proceeded with the Juneteenth ﬁlm festival “in the

interest of public health.” Exhibit 1, Grossi Ltr. (Jun. 18, 2020). This is an unconstitu-

tional prior restraint on speech, pure and simple.

       5.     Street protests are okay, but cinema protests are not. The Governor can

protest, but business leaders cannot. Restaurants, public swimming pools, and

barbershops are open, but a safety-conscious proprietor who has adopted more stringent

standards than required for other businesses to reopen must remain closed—purportedly


                                           –2–
  Case 1:20-cv-00570-PLM-PJG ECF No. 1 filed 06/22/20 PageID.3 Page 3 of 19




because of “science” and “facts and data” that the Governor still has not shared after

three months of shuttering businesses like Emagine.

       6.     Instead of risking criminal prosecution, Emagine has postponed the

Juneteenth ﬁlm festival and ﬁled this lawsuit to vindicate its civil rights.


                                         PARTIES

       7.     Plaintiﬀ Emagine operates a motion picture theatre in Royal Oak, Michigan.

It enjoys the honor and distinction of being named “Best Movie Theatre” for several years

running by The Detroit News, the Detroit Free Press, and WDIV television. Emagine is

proud to be a Midwestern company with a special passion for giving back to the

communities in which it operates.

       8.     Defendant Gretchen E. Whitmer is the Governor of the State of Michigan.

Emagine sues the Governor in her oﬃcial capacity only.

       9.     Defendant Robert Gordon is the Director of the Michigan Department of

Health and Human Services (“MDHHS”). Emagine sues the Director in his oﬃcial

capacity only.

       10.    Defendant Dana Nessel is the Attorney General for the State of Michigan.

Emagine sues the Attorney General in her oﬃcial capacity only.


                                     JURISDICTION

       11.    This action arises under 42 U.S.C. § 1983. Emagine challenges Governor

Whitmer’s Executive Order 2020-110 (“EO-110”), Director Gordon’s Emergency Order

dated May 18, 2020, MDHHS’s Emergency Rules dated April 2, 2020 (collectively, the

“Lockdown Orders”), and all future iterations of such orders and rules that close or limit

the operation of motion picture theatres. Emagine alleges that the Lockdown Orders

violate the Due Process Clause and the Equal Protection Clause of the Fourteenth

Amendment to the United States Constitution. The Court therefore has federal-question

jurisdiction under Article III of the U.S. Constitution and 28 U.S.C. § 1331.


                                            –3–
  Case 1:20-cv-00570-PLM-PJG ECF No. 1 filed 06/22/20 PageID.4 Page 4 of 19




       12.    Emagine seeks declaratory relief and a preliminary and permanent

injunction against the enforcement of the Lockdown Orders and against the issuance of

similarly crafted orders and rules issued in the future. Accordingly, it brings this action

under the Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202, and the All Writs Act, 28

U.S.C. § 1651.

                                          VENUE

       13.    The Governor is a resident of, and her principal oﬃce is located in, Lansing,

Michigan.

       14.    The Director’s principal oﬃce is located in Lansing, Michigan.

       15.    The Attorney General’s principal oﬃce is located in Lansing, Michigan.

       16.    The city of Lansing is the seat of government for the State of Michigan.

Michigan Const. art. III, § 1 (1963). It is located within Ingham County, which is within

the territorial jurisdiction of the Western District of Michigan. 28 U.S.C. § 102(b)(1).

This Court is therefore a proper venue for this action under 28 U.S.C. § 1391(b)(1)–(2).


                               COMMON ALLEGATIONS
Executive Orders
       17.    On March 11, 2020, the Governor issued Executive Order 2020-04, which

declared a “state of emergency” based upon two presumptive diagnoses of coronavirus

disease (“COVID-19”), a respiratory illness caused by a virus named the severe acute

respiratory syndrome coronavirus two (“SARS-CoV-2” or the “coronavirus”).

       18.    On March 21, 2020, acting under color of state law after declaring an

emergency, the Governor issued Executive Order 2020-20 (“EO-20”), which closed

Emagine Theatre and scores of other businesses across the state. On March 23, 2020, the

Governor issued Executive Order 2020-21 (“EO-21”), which closed every other

“noncritical” business in the state. The Governor has repeatedly extended these orders,

maintaining a distinction between places of public accommodation and entertainment on


                                            –4–
  Case 1:20-cv-00570-PLM-PJG ECF No. 1 filed 06/22/20 PageID.5 Page 5 of 19




the one hand and all other businesses on the other. See Exec. Orders 2020-42, 2020-43,

2020-59, 2020-69, 2020-70, 2020-77, 2020-92, 2020-96, 2020-100, 2020-110, and

220-115.

       19.    On June 1, 2020, the Governor issued EO-110, which dispensed with this

dual-order approach and incorporated the closure of theatres into a broader, uniﬁed order

regulating all commerce throughout Michigan by region. EO-110 has no sunset date.

       20.    On June 5, 2020, the Governor issued Executive Order 2020-115 (“EO-

115”), which allowed theatres to open in two regions located in northern Michigan.

Theatres reopening under EO-115 must facilitate social distancing and limit capacity in

any screening room to 250 patrons or 25% of the room’s maximum capacity, whichever is

smaller. Theatres in all other parts of the state remain closed under EO-110. Emagine

does not operate a motion picture theatre in the two regions where theatres are allowed to

reopen. It therefore remains closed under EO-110.

       21.    Each executive order has speciﬁed that a willful violation is a misdemeanor

for which a person can be imprisoned for up to 90 days and ﬁned up to $500.

       22.    The Governor has repeatedly extended the state of emergency. She most

recently extended it on June 18, 2020, through at least July 16, 2020. Exec. Order 2020-

127(3). Each executive order declaring an emergency, and each executive order cited in

this Complaint, provides that a state of emergency will continue until “the threats posed

by COVID-19 to life and the public health, safety, and welfare of this state have been

neutralized.” When used in connection with biology and medicine, the word

“neutralized” means “to render a virus non-infective.” 1 Stated diﬀerently, the Governor

intends to keep Michigan in an indeﬁnite state of emergency until a vaccine is available.

Even if one becomes available, the Governor could theoretically continue the emergency if

she ﬁnds that the vaccine is inadequate or if she determines that an insuﬃcient portion of

   1   “Neutralize, v.,” Sense 6a, Biology & Medicine. Oxford English Dictionary (3d
ed., Jun. 2020), www.oed.com/view/Entry/126463.

                                           –5–
  Case 1:20-cv-00570-PLM-PJG ECF No. 1 filed 06/22/20 PageID.6 Page 6 of 19




the population has elected to take it.


Action by MDHHS

       23.    On April 2, 2020, Director Gordon issued an emergency order under the

Michigan Public Health Code (“EHO-1”), which required every person in Michigan to

comply with EO-20 and EO-21, and authorized police and prosecutors to enforce those

executive orders through EHO-1. https://perma.cc/K6ZH-HS6N. EHO-1 also applied to

EO-42, EO-43, and EO-59. A violation of an MDHHS order is a misdemeanor punishable

by imprisonment for up to six months and a ﬁne of $200, or both. Mich. Comp. Laws

§ 333.2261. Thus, Director Gordon eﬀectively doubled the period of incarceration

authorized under the Governor’s executive orders.
       24.    At the same time, Director Gordon issued an Emergency Rule establishing a

$1,000 civil penalty for violations of EHO-1 (“ER-1”). https://perma.cc/8W5C-E98N.

       25.    On May 18, 2020, Director Gordon rescinded EHO-1 and issued a new

emergency order under the Michigan Public Health Code (“EHO-2”). Mich. Comp. Laws

§ 333.2253(1). Relevant to Emagine’s claims, EHO-2 applies to EO-69. Although the

Governor has since rescinded EO-69, Director Gordon has not rescinded EHO-2.

       26.    In addition, although it rescinded EHO-1, EHO-2 speciﬁcally provides that

“[a]ny references to [EHO-1] now refer to [EHO-2].” EHO-2(8). It therefore appears that

ER-1 remains in eﬀect and applies to violations of EHO-2.

       27.     So, since April 2, 2020, any person who violates the Governor’s executive

orders (and thereby automatically violated EHO-1 or EHO-2 and ER-1) can now be

imprisoned for up to six months, assessed a penal ﬁne of up to $500, and assessed a civil

ﬁne of up to $1,000.




                                          –6–
  Case 1:20-cv-00570-PLM-PJG ECF No. 1 filed 06/22/20 PageID.7 Page 7 of 19




Public Protests

       28.    On May 25, 2020, George Floyd died in police custody after one of the

arresting oﬃcers kneeled on his neck so hard that he stopped breathing. Floyd’s death has

prompted peaceful protests, violent riots, looting, and vandalism nationwide demanding

racial equality.

       29.    Although Michigan has not been immune to violent riots, looting, and

vandalism, peaceful protests have occurred throughout Michigan, including in Detroit,

Highland Park, Pontiac, Flint, Saginaw, Ann Arbor, Lansing, Kalamazoo, Grand Rapids,

Traverse City, Sault St. Marie, Marquette, and Houghton.

       30.    In April 2020, the Governor warned that those protesting her executive

orders could spread the coronavirus, cause a spike in COVID-19 cases, and cause her to

extend the lockdown:

              “So these protests, they do undermine the eﬀort. And it’s very
              clearly a political statement that is playing out where people are
              coming together from across the state, they’re congregating, they
              are not wearing masks. They are not staying six feet apart. And
              then they go back home into communities and the risk of
              perpetuating the spread of COVID-19 is real. We’ve seen it
              happen. And that’s why, while I respect people’s right to dissent,
              they need to do it in a way that’s responsible and does not put
              others at risk.”

Whitmer, Gov. Gretchen Whitmer addresses Michigan’s COVID response and reacts to

armed protestors, 0:58–1:30, The View (May 13, 2020), https://www.youtube.com/

watch?v=XXrGByrNTII (emphases in original). Yet, as time passed, and presumably

because the “curve” had been “ﬂattened” in early April, Exhibit 2, Anderson Econ. Rpt.

(Apr. 13, 2020), mass gatherings for protests were no longer seen or viewed as dangerous.

       31.    For example, on June 4, 2020, the Governor participated in a civil rights

march in Highland Park in support of the George Floyd protest. Under EO-110, which was

in force on June 4, 2020, any person who left their home had to follow social-distancing


                                          –7–
  Case 1:20-cv-00570-PLM-PJG ECF No. 1 filed 06/22/20 PageID.8 Page 8 of 19




measures recommended by the Centers for Disease Control and Prevention (“CDC”).

Among other things, this included maintaining a distance of at least six feet from other

people. EO-110(4)(a). The Governor did not maintain a distance of six feet from others,

but her oﬃce reported that such activity was exempt as constitutionally-protected activity

under EO-110.

       32.    Protests in Michigan and across the nation have continued daily or near

daily over the past several weeks. Inspired by the protests and news coverage of them,

Emagine wished to honor Juneteenth, which celebrates the emancipation of the last

remaining slaves in the Confederacy by Union forces at Galveston, Texas.

       33.    Emagine decided to voice support for the protestors’ stated goal of racial

equality, both to the public and to elected oﬃcials, through protest cinema. On June 15,

2020, Emagine announced that it would host a Juneteenth ﬁlm festival of movies that

promote racial equality, including classics like Imitation of Life, Guess Who’s Coming to

Dinner?, and The Deﬁant Ones, and modern ﬁlms on race like Do the Right Thing,

American History X, and I Am Not Your Negro. Emagine announced that all net ticket

proceeds would be donated to the United Negro College Fund, a philanthropic

organization that funds scholarships for black students and general scholarship funds for

37 private historically black colleges and universities.

       34.    In preparation for this protest-by-cinema, Emagine Theatre took steps to

implement a 26-page plan to safely open the theatre to moviegoers, which had been

prepared by Glantz and others through the Michigan chapter of the National Association

of Theatre Owners (“NATO”). Exhibit 3, NATO Plan (May 21, 2020). Emagine trained

employees, instituted a social distancing plan, physically removed seats to promote social

distancing, adopted enhanced sanitation protocols, and PPE, among other things.

       35.    Notably, NATO had sent a copy of this plan to the Governor when she

announced her plan to reopen the economy in phases. Like many other industries that

tried to be proactive and prove to the Governor that they could safely operate their


                                            –8–
  Case 1:20-cv-00570-PLM-PJG ECF No. 1 filed 06/22/20 PageID.9 Page 9 of 19




businesses, the Governor never responded to NATO’s proposal.


Action by the Attorney General

       36.    Instead of contacting Glantz and Emagine Theatre, the Michigan

Department of Attorney General pressured Royal Oak police to stop the ﬁlm protest from

going forward. Commendably, Royal Oak police declined to do so, sensitive to the First

Amendment interests in play.

       37.    Undeterred, the Department of Attorney General served Glantz with a

warning letter (“Warning Letter”), informing him that it would ﬁle criminal charges if

Emagine proceeded with the Juneteenth ﬁlm festival, “in the interest of public health.”
Exhibit 1. This was an unconstitutional prior restraint on speech.

       38.    Instead of risking criminal prosecution, Emagine postponed the Juneteenth

ﬁlm festival and ﬁled this lawsuit to vindicate their civil rights.


Coronavirus Data

       39.    The coronavirus does not warrant a shutdown of all businesses.

       40.    Although reportedly the coronavirus is highly contagious, it does not

invariably result in COVID-19. The CDC estimates that 35% of those contract the virus

are asymptomatic—i.e., they show no signs of infection. CDC, COVID-19 Pandemic

Planning Scenarios, Table 1 (May 20, 2020), https://perma.cc/2JUY-M3XG. About 80%

of cases are mild to moderate, and do not require hospitalization.

       41.    For those hospitalized, 75% were over 50 years old. Garg, et al.,

Hospitalization Rates and Characteristics of Patients Hospitalized with Laboratory-

Conﬁrmed Coronavirus Disease 2019, March 1–30, 2020, p.1 (Apr. 17, 2020),

https://perma.cc/3CBT-WXWB. Nearly 90% of hospitalized patients have an underlying

condition, the most common being high blood pressure, obesity, chronic lung disease,

diabetes, and heart disease. Ibid.




                                             –9–
 Case 1:20-cv-00570-PLM-PJG ECF No. 1 filed 06/22/20 PageID.10 Page 10 of 19




       42.    In Michigan, as of June 19, 2020, 0.6% of Michigan residents have

contracted the coronavirus, and just 0.06% have died from COVID-19. More than one-

third of those deaths occurred in nursing homes. The elderly—who make up less than 20%

of the state’s population—are most at risk of dying:




       43.    Based purely on the number of conﬁrmed deaths divided against the number

of conﬁrmed cases, Michigan’s fatality rate is 9.6% as of June 19, 2020. In all likelihood,

however, the fatality rate is far lower. Antibody studies conducted in New York and

California suggest that millions more have been infected with the coronavirus than

previously known. A study performed by Stanford University School of Medicine

estimates a fatality rate of 0.17%—i.e., a survival rate of 99.83%. Bendavid, et al., COVID-

19 Antibody Seroprevalence in Santa Clara County, California, p. 7 (Apr. 27, 2020),

https://perma.cc/46VX-HJ2G. A similar study in New York estimates a fatality rate of

0.5%—i.e., a survival rate of 99.5%. There is no reason to believe that Michigan is exempt

from this good news. As more Michiganders are tested, increases in positive tests will

likely yield a higher survival rate.

       44.    Equally important to determining an accurate survival rate is properly

counting COVID-19 deaths. Michigan’s method for counting “conﬁrmed” deaths

artiﬁcially inﬂates the death count.

       45.    The World Health Organization (“WHO”) has created two emergency

COVID-19 death codes: (1) “U07.1, COVID-19, virus identiﬁed”; and (2) “U07.2,


                                          – 10 –
 Case 1:20-cv-00570-PLM-PJG ECF No. 1 filed 06/22/20 PageID.11 Page 11 of 19




COVID-19, virus not identiﬁed,” which is used when laboratory conﬁrmation is

inconclusive or not available. WHO guidelines allow both to be used to code COVID-19

as a cause of death. https://perma.cc/SP9D-XXU2. Stated diﬀerently, even when the

coronavirus is not identiﬁed in the person, it can still be listed as a COVID-19 death.

       46.    The WHO has also rolled out an ICD-11 code for living patients: (1) RA01.0,

which is used for a laboratory-conﬁrmed case of COVID-19; and (2) RA01.1, which is

used for suspected or probable cases. https://perma.cc/SP9D-XXU2.

       47.    The CDC relies on three death codes: the U07.1 code and two codes for

pneumonia, J12.0 and J18.9. While this appears more reasonable than the WHO

guidance, it’s not. The CDC instructs physicians to use the U07.1 code when the death

was presumed to have been caused by COVID-19. CDC, Provisional Death Counts for

COVID-19, Understanding the Numbers, How It Works (May 8, 2020),

https://perma.cc/E7CR-CBLY. Physicians have been instructed to report assumed deaths
as the actual cause of death on death certiﬁcates: “It is important to emphasize that

Coronavirus Disease 2019 or COVID-19 should be reported on a death certiﬁcate for all

decedents where the disease caused or is assumed to have caused or contributed to death.”

Schwartz, Guidance for Certifying COVID-19 Deaths, National Vital Statistics System

(Mar. 4, 2020), https://perma.cc/YA35-9J4N. In other words, the CDC counts both true

COVID-19 cases and speculative guesses of COVID-19 the same. This still artiﬁcially

increases the number of COVID-19 deaths.

       48.    Michigan counts all deaths coded on a death certiﬁcate under U07.1 as

COVID-19 deaths. But it also looks beyond death certiﬁcates and counts as COVID-19

deaths where a person was diagnostically coded RA01.0 if they die of natural causes

within 30 days after the diagnosis. See Mich. Coronavirus Data, Learn More: How does

MDHHS classify conﬁrmed and probable deaths?, https://bit.ly/MichCoronavirus. A

person can be counted as a “conﬁrmed” COVID-19 death even when an attending

physician or medical examiner concluded that the person died naturally of something other


                                           – 11 –
 Case 1:20-cv-00570-PLM-PJG ECF No. 1 filed 06/22/20 PageID.12 Page 12 of 19




than COVID-19.

       49.    For example, a patient with heart disease can be diagnosed as a having

contracted coronavirus, die of a heart attack because of the heart disease, and the

physician could code the cause of death as heart disease, but the State would still list the

patient as a “conﬁrmed” COVID-19 death.

       50.    Take another example: the same patient, instead of dying of a heart attack

in the hospital, recovers and is discharged, but dies at home from another heart attack two

weeks later. The State would still count this patient as a “conﬁrmed” COVID-19 death.

       51.    This method of counting “conﬁrmed” deaths distorts mortality rates and

misleads the public about the threat that the coronavirus actually poses. Simply put, the

State appears to be intentionally inﬂating COVID-19 death statistics to justify the

asserted emergency.


Coronavirus Response is Neither Narrowly Tailored Nor Reasonable

       52.    Based on speculative modeling and distorted mortality rates, the Governor

locked down the entire state. She put 10 million under de facto house arrest, shuttered the

economy, caused more than 25% of the workforce to ﬁle for unemployment, and generated

a $3.6 billion budget deﬁcit instead of tailoring measures designed to protect the at-risk

population.

       53.    Even when considering the inﬂated number of deaths caused by COVID-19,

the number of deaths is not “unprecedented,” as the Governor has routinely claimed.

What is unprecedented is her response to it.

       54.    In 1918, in response to the Spanish Flu, Governor Albert Sleeper issued an

order closing places of public amusement. Individual cities decided whether to close

schools. Work continued. Governor Sleeper wisely balanced public health while

preserving commerce. The current executive orders fail to do so, overreaching to such

extent that the State’s economy is spiraling toward a depression.



                                            – 12 –
 Case 1:20-cv-00570-PLM-PJG ECF No. 1 filed 06/22/20 PageID.13 Page 13 of 19




      55.    In the 1940s and the early 1950s, annual summer polio epidemics killed

thousands of children before a vaccine was found. Even under such dire circumstances,

governors of both parties, including Governor G. Mennen Williams, refrained from

violating constitutional norms with excessive executive orders during those years.

      56.    In the late 1960s, the Hong Kong Flu swept across the globe killing more

than 1 million people. The CDC estimated that 100,000 people died in the U.S.

Michigan, like other States, was aﬀected. Governor George Romney did not place

residents under house arrest or shutdown the economy then, either.

      57.    Governor Whitmer’s initial Executive Order was premised on the perceived

need to “ﬂatten the curve” so as to avoid overwhelming the State’s hospitals and

healthcare centers. She has repeatedly stated that decisions must be made on “facts and

data.” Objective data and reporting shows that the curve was ﬂattened during the ﬁrst

week of April 2020. Exhibit 1. See also Beaumont Hosp. Chart:




      58.    Although the curve has been ﬂattened, the Governor still prohibits theatres

from reopening under the rubric of an indeﬁnite “emergency.”




                                         – 13 –
 Case 1:20-cv-00570-PLM-PJG ECF No. 1 filed 06/22/20 PageID.14 Page 14 of 19




       59.    The Governor has never identiﬁed any “facts and data” or scientiﬁc support

for closing theatres, much less for keeping them closed indeﬁnitely while allowing other

businesses to reopen. Nor has she ever explained why NATO’s 26-page plan, or the steps

Emagine has taken and will take to protect patrons, does not adequately abate the risk of

contagion.

       60.    “Every person who, under color of any statute, ordinance, regulation,

custom, or usage, of any State … subjects, or causes to be subjected, any citizen of the

United States or other person within the jurisdiction thereof to the deprivation of any

rights, privileges, or immunities secured by the Constitution and laws, shall be liable to

the party injured in an action at law, suit in equity, or other proper proceeding for

redress.” 42 U.S.C. § 1983.

       61.    Emagine incorporates all of the foregoing paragraphs into each of the

following causes of action.

                                      COUNT I
                              SUBSTANTIVE DUE PROCESS
                                   42 U.S.C. § 1983

       62.    No State can deprive any person of life, liberty, or property, without due

process of law.

       63.    The substantive component of the Due Process Clause prohibits government

from taking action that “shocks the conscience” or “interferes with rights implicit in the

concept of ordered liberty.” United States v. Salerno, 481 U.S. 739, 746 (1987) (cleaned

up).

       64.    The Lockdown Orders and the Warning Letter interfered, and continue to

interfere, with Emagine’s First Amendment rights under the Speech Clause, the Petition

Clause, and the Assembly Clause by suppressing speech, suppressing its right to petition

the government, and suppressing its right to peaceably assemble.




                                           – 14 –
 Case 1:20-cv-00570-PLM-PJG ECF No. 1 filed 06/22/20 PageID.15 Page 15 of 19




          65.   The Lockdown Orders and Warning Letter also interfered, and continue to

interfere, with Emagine’s liberty and property interests under the Fourteenth Amendment

to engage in commerce.

          66.   The Governor, the Director, and the Attorney General acted under color of

State law in an oﬃcial capacity and within the scope of their oﬃcial duties when issuing

the Lockdown Orders and the Warning Letter.

          67.   As a direct and proximate cause of the failure to provide any pre- or post-

deprivation process, Emagine suffered prejudice under threat of criminal and civil sanctions.

          68.   Emagine seeks a declaration that the Lockdown Orders and the Warning

Letter violate the substantive component of the Due Process Clause, and an injunction

against further infringements of its rights under this Clause as described in the Prayer for

Relief.

                                    COUNT II
                             PROCEDURAL DUE PROCESS
                                   42 U.S.C. § 1983

          69.   No State can deprive any person of life, liberty, or property, without due

process of law.

          70.   The procedural component of the Due Process Clause prohibits government

from depriving Emagine of liberty and property interests without providing any process

before or after the deprivations occurred.

          71.   To establish a procedural due process claim under 42 U.S.C. § 1983, a

plaintiﬀ must show that (1) it had a life, liberty, or property interest protected by the Due

Process Clause; (2) it was deprived of this protected interest; and (3) the state did not

aﬀord it adequate procedural rights.

          72.   Emagine had and has protected liberty and property interests, which

Defendants infringed through the Lockdown Orders and the Warning Letter, to-wit:

freedom of speech guaranteed by the Speech Clause, right to petition guaranteed by the


                                             – 15 –
 Case 1:20-cv-00570-PLM-PJG ECF No. 1 filed 06/22/20 PageID.16 Page 16 of 19




Petition Clause, the right to peaceably assemble with others to protest injustice under the

Assembly Clause, and the right to engage in commerce under the Due Process Clause.

          73.   The Lockdown Orders and the Warning Letter deprived Emagine of these

constitutionally protected interests without any procedural due process before issuing the

Lockdown Orders. Nor do the Lockdown Orders or Warning Letter provide any

mechanism for post-deprivation review.

          74.   The Governor, the Director, and the Attorney General acted under color of

State law in an oﬃcial capacity and within the scope of their oﬃcial duties when issuing

the Lockdown Orders and Warning Letter.
          75.   As a direct and proximate cause of Defendants’ failure to provide any pre- or

post-deprivation process, Emagine has suﬀered and is suﬀering substantial losses of liberty

and property under threat of criminal and civil sanctions. Emagine has lost and continues

to lose about $170,000 per month after EBITA that the theatre is closed.

          76.   Emagine seeks a declaration that the Lockdown Orders and the Warning

Letter violate the procedural component of the Due Process Clause, and an injunction

against further infringements of its rights under this Clause as described in the Prayer for

Relief.

                                      COUNT III
                                  EQUAL PROTECTION
                                    42 U.S.C. § 1983

          77.   No State can deny to any person within its jurisdiction the equal protection

of the laws.

          78.   The Lockdown Orders and Warning Letter deprive Emagine of the equal

protection of the law because they allow some businesses to operate but not Emagine,

even though Emagine is similarly situated to: (a) theatres allowed to operate in northern

Michigan; and (b) other businesses allowed to reopen throughout the state.




                                            – 16 –
 Case 1:20-cv-00570-PLM-PJG ECF No. 1 filed 06/22/20 PageID.17 Page 17 of 19




       79.     Emagine could and can conduct business in full compliance with all of the

rules imposed on businesses allowed to operate under the Lockdown Orders, or reasonably

equivalent and equally safe measures tailored to the unique nature of its in-person

operations. Thus, Defendants' actions are not narrowly tailored to achieve a compelling

governmental interest.

       80.     Nor is there any reasonable basis to deprive Emagine of its liberty and

property interests in performing services for willing customers when it can do so safely

and in the same (or reasonably safe equivalent) manner as other businesses allowed to

operate. Alternatively, Defendants’ actions are not reasonably related to a legitimate
governmental interest.

       81.     The Governor, the Director, and the Attorney General acted under color of

State law in an oﬃcial capacity and within the scope of their oﬃcial duties when issuing

the Lockdown Orders and the Warning Letter.

       82.     Emagine seeks a declaration that the Lockdown Orders violate the Equal

Protection Clause, and an injunction against further infringements of its rights under this

Clause as described in the Prayer for Relief.


                                    COUNT IV
                             DECLARATORY JUDGMENT
                               VOID FOR VAGUENESS

       83.     There is an actual and present controversy between the parties.

       84.     Emagine contends that the Lockdown Orders are unconstitutionally vague

under the void-for-vagueness doctrine under the U.S. and Michigan constitutions.

       85.     The void-for-vagueness doctrine requires penal laws to deﬁne criminal

conduct with suﬃcient precision that ordinary people can understand what conduct is
prohibited, and in a manner that does not encourage arbitrary and discriminatory

enforcement.



                                           – 17 –
 Case 1:20-cv-00570-PLM-PJG ECF No. 1 filed 06/22/20 PageID.18 Page 18 of 19




       86.    The Lockdown Orders purport to carry the force of law, and they are

therefore subject to the void-for-vagueness doctrine.

       87.    EO-110 provides that “nothing in this order shall be taken to abridge

protections guaranteed by the state or federal constitution under these emergency

circumstances.” EO-110(15). Yet the Warning Letter has threatened Emagine and its

owner, Paul Glantz, with criminal prosecution for engaging in activity protected by the

First Amendment and Fourteenth Amendment.

       88.    EHO-1 did not, and EHO-2 and ER-1 do not, contain a similar clause

excepting constitutionally protected activity from their reach. Moreover, it is unclear

whether EHO-2 and ER-1 remain in eﬀect since the Governor rescinded the executive

orders cited in EHO-2.

       89.    On information and belief, Defendants deny these contentions.

       90.    Emagine seeks a judicial declaration that EO-110 is void for vagueness and

that EHO-2 and ER-1 are no longer in eﬀect (or if they are, that constitutionally protected

activity is exempt from their reach), and an injunction against enforcement or adoption of

these and similar orders and rules in the future as described in the Prayer for Relief.



                                 PRAYER FOR RELIEF

       WHEREFORE, Emagine respectfully asks the Court to grant the following relief:

       1.     A declaratory judgment that the Lockdown Orders violate Emagine’s

constitutional rights as set forth in this Complaint and/or are void for vagueness;

       2.     Enjoin Defendants from enforcing the Lockdown Orders and from issuing

any future orders or rules similar to the invalid ones described in this action;

       3.     Award Emagine its reasonable attorneys’ fees, costs, and expenses under 42

U.S.C. § 1988 and any other applicable law; and

       4.     Any other such further relief to which Emagine may be entitled as a matter

of law or equity, or which the Court determines to be just and proper.


                                           – 18 –
 Case 1:20-cv-00570-PLM-PJG ECF No. 1 filed 06/22/20 PageID.19 Page 19 of 19



                                    JURY DEMAND
       Under the Seventh Amendment to the U.S Constitution and Rule 38(b) of the

Federal Rules of Civil Procedure, Emagine demands trial by jury on all issues so triable.

                                          Respectfully submitted,

                                          BUTZEL LONG, P.C.


Dated: June 22, 2020
                                           Daniel j. mccarthy               p59457
                                          DANIEL J. McCARTHY (P59457)
                                          JOSEPH E. RICHOTTE (P70902)
                                          150 West Jeﬀerson Avenue, Suite 100
                                          Detroit, Michigan 48226
                                          (313) 225-7000
                                          mccarthyd@butzel.com
                                          richotte@butzel.com
BH2938976.3                               Counsel for Plaintiﬀs




                                          – 19 –
